     Case 2:19-cv-00731 Document 19 Filed 11/16/20 Page 1 of 3 PageID #: 613



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


JOY ELAINE STEWART,

             Plaintiff,

v.                                      Civil Action No. 2:19-cv-00731

ANDREW SAUL,
Commissioner of Social Security,

             Defendant.


                                     ORDER


             Pending are requests for judgment on the pleadings,

filed by plaintiff and defendant on April 3, 2020.             ECF Nos. 16,

17.    This action involves a request by plaintiff for review of

the final decision of the Commissioner of Social Security

(“Commissioner”) denying her application for Disability

Insurance Benefits (“DIB”) under Title II of the Social Security

Act, 42 U.S.C. §§ 401–33 and was previously referred to United

States Magistrate Judge Dwane L. Tinsley for submission to the

court of his Proposed Findings and Recommendation (“PF&R”) for

disposition pursuant to 28 U.S.C. § 636(b)(1)(B).             On August 26,

2020, the magistrate judge entered his PF&R recommending that

the court deny plaintiff’s request to reverse the Commissioner's

decision, grant the Commissioner's request to affirm his

decision, affirm the final decision of the Commissioner, and
  Case 2:19-cv-00731 Document 19 Filed 11/16/20 Page 2 of 3 PageID #: 614



dismiss this action from the court's docket.         ECF No. 18.

Plaintiff has not filed any objection to the PF&R.          See 28

U.S.C. § 636(b)(1) (party has fourteen days from service of PF&R

to file objections); see also Fed. R. Civ. P. 6(d) (providing an

additional three days where service is made by mail).


          Plaintiff having not filed any objection to the PF&R,

it is ORDERED that the findings made in the PF&R of the

magistrate judge be, and they hereby are, adopted by the court

and incorporated herein.


          Accordingly, it is ORDERED that:


  1. The magistrate judge’s PF&R entered August 26, 2020 be, and

     it hereby is, adopted and incorporated in full;


  2. The plaintiff’s request for judgment on the pleadings be,

     and hereby is, denied;


  3. The Commissioner’s request for judgment on the pleadings

     be, and hereby is, granted;


  4. The decision of the Commissioner be, and hereby is,

     affirmed; and


  5. This action be, and hereby is, dismissed and removed from

     the docket of the court.




                                    2
  Case 2:19-cv-00731 Document 19 Filed 11/16/20 Page 3 of 3 PageID #: 615



          The Clerk is directed to forward copies of this order

to all counsel of record and the United States Magistrate Judge.



                                              ENTER: November 16, 2020




                                    3
